Citation Nr: 1216656	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  02-17 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hashimoto's thyroiditis as due to chemical, toxin, or ionizing radiation toxin exposure.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to Hashimoto's thyroiditis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1972 to November 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Washington, DC, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the claims on appeal in December 2006.

A Veterans Health Administration (VHA) opinion was obtained by the Board in July 2011.  The Veteran was provided a copy of the opinion in August 2011 and given 60 days from the date of the letter to submit any additional evidence or argument.  In October 2011, the Veteran submitted argument in response to the VHA opinion and he also submitted a waiver of RO consideration of that evidence.

In August 2007, the Veteran filed a claim for a TDIU rating.  It does not appear that the agency of original jurisdiction ahs adjudicated this issue.  As such, it is referred to them for appropriate action.  The Board does not have jurisdiction over this matter.

The issue of entitlement to service connection for chronic fatigue syndrome, to include as secondary to Hashimoto's thyroiditis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence demonstrates that Hashimoto's thyroiditis is not related to in-service ionizing radiation, chemical, or toxin exposure.



CONCLUSION OF LAW

Hashimoto's thyroiditis was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to ionizing radiation, chemical, or toxin exposure.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   The Veteran was provided the required content of notice in letters sent in April 2005 and January 2007.  Although the letters were not sent prior to initial adjudication, there is no prejudice to the Veteran in proceeding to adjudication of this claim because the letters were followed by a readjudication of the claim in a March 2009 supplemental statement of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service personnel records (SPRs), service treatment records (STRs), VA medical records, Social Security Administration records, and identified private medical records have been obtained.  Additionally, VA provided the Veteran with an adequate medical examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  Although the May 2008 VA examiner did not provide a fully adequate etiological opinion, the July 2011 VHA opinion cured any deficiencies, because it is non-equivocal, based upon a review of relevant medical records, and provides supporting rationale and explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran argues in an October 2011 submission that the VHA opinion is inadequate because it did not include a personal examination and because the physician erroneously stated that he found "no description in the case records of radiation exposure to [the Veteran] during his active duty service."  VA has conceded radiation exposure based on a review of the Veteran's records in the claims file.  Additionally, as the Veteran himself noted that the physician in July 2011 also stated that he presumed radiation and chemical exposure for the purpose of providing the etiological opinion.  Moreover, no personal examination was necessary as the relevant issue on appeal is a relationship between exposures and a current disability.  Such an opinion does not require a personal examination of the Veteran as the information necessary to formulate an opinion was available to the July 2011 physician.  The Veteran also disputes the examiner's characterization of his having no residuals of Hashimoto's thyroiditis because replacement therapy has corrected it.  The Veteran asserts his ongoing disability is chronic fatigue syndrome is a symptom of such disability.  It is of no consequence as to the current severity of the Veteran's Hashimoto's thyroiditis.  The determinative issue is not the severity of the symptoms attributable to Hashimoto's thyroiditis.  Rather, the determinative issue is whether Hashimoto's thyroiditis is related to the Veteran's service.  The July 2011 medical opinion appropriately addressed this medical question.  Accordingly, the Board finds the 2011 etiological opinion adequate for adjudication purposes.  

Furthermore, the Board notes that the May 2008 VA examiner noted that the lab reports from 1975 would be helpful in providing an opinion.  "[W]here an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information."  Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  But the examiner was referring to the Veteran's STRs.  The Board notes that all appropriate development was conducted to obtain the Veteran's full set of STRs.  There is no indication in the claims file that other STRs are available and not associated with the claims file.  Accordingly, the Board finds that VA has met its duty to assist the Veteran in this regard and no further investigation is required.  Moreover, there is no indication in the record that other, additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Finally, the Board finds that there has been substantial compliance with its December 2006 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the RO provide the Veteran with an examination.  This development was completed via a May 2008 examination that addressed each of the questions posed by the 2006 Board remand.  The opinion provided, however, was equivocal and thus not fully adequate.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that an inconclusive etiology statement may be properly described as "non-evidence" but that the remainder of the examination report must still be considered).  This failing was cured by obtaining a 2011 VHA opinion that was unequivocal and fully supported by rationale.  Accordingly, the Board finds that there has been substantial compliance with the prior remand as the ultimate determination required by the 2006 remand has been obtained.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that when the examiner made the ultimate determination required by the Board's remand, such determination more than substantially complied with the remand order).  The Board may therefore proceed to adjudication of this appeal.  

The Veteran alleges entitlement to service connection for Hashimoto's thyroiditis, due to in-service chemical, toxin, and ionizing radiation exposure from handling nuclear weapons.  He does not allege entitlement to service connection on any other basis.  The Veteran asserts that at his service discharge examination, the examiner instructed him to check the box indicating thyroid trouble because his blood tests indicated thyroid hormones were not within acceptable levels.  He has also asserted that he suffered from in-service fatigue and flu-like symptoms which have continued since that time.  

Service connection for a disability based upon radiation exposure may be awarded on three different legal bases.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases may also be service connected.  See 38 C.F.R. § 3.311.  Third, service connection may be granted when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a veteran who while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, which is specifically defined by VA regulation.  38 C.F.R. § 3.309(d)(3)(A)-(E).  The Veteran does not allege, and the evidence of record does not demonstrate, any participation in a radiation-risk activity as defined by VA regulations.  Accordingly, the Veteran is not a radiation-exposed veteran and is thus not entitled to presumptive service connection on this basis.

Under the second basis, service connection may be granted where there is exposure to ionizing radiation and the subsequent development of a radiogenic disease within a specified time period.  38 C.F.R. § 3.311(b).  Hashimoto's thyroiditis is not a listed radiogenic disease and the evidence of record does not indicate that it is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4).  Accordingly, entitlement to presumptive service connection on this basis is not warranted.

Under the third basis, service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has submitted multiple articles in support of his claim.  Those articles include the following:  Radio-Iodine:  From Hanford to Chernobyl . . . And Beyond?; Questions and Answers about Radiation and Thyroid Disease; Diseases:  Hyperthyroidism/Hypothyroidism/Thyroid Cancer; National Experts Offer Ideas to Help the Ill; Hypothyroidism:  Causes, Mechanisms, Clinical Presentation, Diagnosis, Treatment; Mystery Illnesses found Nationwide; A Fact Sheet on the Health Effects from Ionizing Radiation; Signs and Symptoms of Thyroid Disease; and Sickness Surrounds Nation's Nuclear Weapons Complexes.  Many of the articles suggested that studies indicated a link between radiation exposure and thyroid disorders.  One article indicated that mysterious illnesses have been occurring around nuclear weapons complexes.  Several articles discussed the signs, symptoms, and diagnoses of thyroid disorders.  Several articles examined the effects of radiation exposure on specific populations.  

In January 2001, the Veteran's sister, DB, submitted a statement.  She asserted that the Veteran incurred health problems while serving, including fatigue during service and that he was fatigued upon his return.  She alleged he has demonstrated fatigue since that time.  In a February 2001 statement, SP indicated that he had known the Veteran for 28 years, and that they served in the military together.  He stated that the Veteran's health began to change for the worse during service.  SP stated that the Veteran suffered skin changes during service and that the Veteran told him he had flu-like symptoms that never went away.  In a March 2001 statement, the Veteran's sister, JL, stated that during service the Veteran reported weakness.  When he returned from service, she noticed he had weakness and fatigue.  

The Veteran's STRs and SPRs demonstrate that he worked with nuclear weapons and was exposed to chemicals and radiation.  July and August 1975 STRs recommended a permanent profile that the Veteran have no more exposure to solvents, oils, and greases, and that it may be advisable to train in a secondary military occupational specialty where exposure to chemicals could be avoided.  In an August 1975 SPR, it was noted that the Veteran was physically incapable of performing nuclear duty due to hyperkeratosis of both hands.  An October 1975 SPR noted the Veteran had been selected for special nuclear weapons training and that he served in the special weapons unit for 2 years.  

The Veteran's STRs are negative for a diagnosis of Hashimoto's thyroiditis.  An August 1972 service entrance report of medical examination (RME) noted a normal endocrine system.  In an August 1972 report of medical history (RMH), the Veteran denied thyroid trouble.  In a September 1975 service discharge RME, there was a normal endocrine system.  In a September 1975 RMH, the Veteran noted that there had been thyroid trouble.  No explanation or notation was made on that record.  

Post-service discharge, in an August 1992 VA general medical examination report, the examiner stated that there was no suggestion of endocrine disorders present.  A 1998 private medical certificate indicated that Hashimoto's thyroiditis was diagnosed in 1998 after a 6-month history of increased weakness and fatigue.  Dr. R stated that upon reviewing the Veteran's medical history, it was highly probable that Hashimoto's thyroiditis was a late, but objectively definable, manifestation of a mysterious illness that began in 1974 in connection with the Veteran's military duties.  In an August 1999 private medical record, Dr. D diagnosed a prior primary hypothyroidism with a chronic Hashimoto thyroiditis.  It was noted that the Veteran was still very tired.  

In a February 2001 private medical opinion, Dr. D noted that he had been treating the Veteran since 1998.  At that time, the Veteran had complained of long lasting tiredness of an unknown cause that had become unbearable in the last six months.  A diagnosis of hyperthyroidism with Hashimoto thyroiditis was provided at that time.  Dr. D stated that the Veteran worked near nuclear weapons during military service, and that in many studies the association of nuclear radiation with thyroid changes has been verified.  Dr. D noted that among other things, ionizing rays can lead to a higher level of thyroid carcinoma and probably also to hormonal impairments.  Noting that the appearance of a Hashimoto thyroiditis in the Veteran was very unusual, due to his young age, Dr. D opined that linkage to military service was very conceivable, even if the proof was difficult to produce.  In a March 2001 private medical report, the Veteran indicated a history of chronic fatigue since 1974.  The examiner noted thyroid substitution was achieved but that the chronic fatigue was not influenced by it.  

A June 2001 VA examination was conducted by a private physician, Dr. D.  The Veteran reported that his symptoms had been the same for 26 years and included overwhelming fatigue and hypothyroidism.  He stated that after serving on the nuclear weapons team for 7 months, he began to experience flu-like symptoms, headaches, tiredness, weakness, and the beginning of thyroid trouble.  The examiner noted that he first saw the Veteran in July 1998.  The Veteran had complained of unexplained tiredness of approximately 6 months.  Within a few days, the examiner had diagnosed hyperthyroiditis with a Hashimoto thyroiditis.  

In a May 2002 private medical record, the examiner noted that he had been treating the Veteran's illnesses since 1997.  The examiner provided several diagnoses, including vegetative dysthmia, severe long-term depression with strong somatization in the sense of a chronic fatigue syndrome, chronic dermatitis in both hands, and residuals of hypothyroidism.  The examiner stated that the first recorded treatment for these disabilities was September 1975, but did not indicate which disabilities. 

A May 2008 VA examination was conducted.  The examiner noted the Veteran's history of Hashimoto's thyroiditis, the history of radiation exposure, the notation of thyroid trouble in the 1975 RMH, and a diagnosis of Hashimoto's thyroiditis in 1998.  The examiner reviewed Dr. D's February 2001 opinion that a link between Hashimoto's thyroiditis and military service was conceivable.  A full medical history and examination was conducted.  The examiner diagnosed Hashimoto's thyroiditis with hypothyroidism.  The examiner stated that a lab report from 1975 would have been helpful to clarify what type of thyroid condition was diagnosed at that time.  The examiner stated that a linkage between Hashimoto's thyroiditis and radiation exposure was conceivable, noting that numerous reports in the past have indicated that radiation can trigger autoimmune disease of the thyroid.  The examiner noted that especially after the Tschernobyl accident, a number of studies found a linkage between radiation exposure and the appearance of thyroid antibodies.  The examiner concluded that it was at least as likely as not that the Hashimoto's thyroiditis could be the result of radiation exposure during active duty service.  

A July 2011 VHA medical opinion was provided by the head of the endocrinology unit at a VA medical center.  The examiner concluded that it was a likelihood of less than 50 percent that the Hashimoto's thyroiditis is related to the Veteran's active duty.  The examiner noted that he assumed radiation, chemical, and toxin exposure.  The examiner stated that the Hashimoto's thyroiditis is a common condition, affecting 1 in 1000 United States men, and although it increases with age and there was a strong suspicion of a genetic component, the causes are unclear.  Of the environmental factors that most increase the risk of autoimmune thyroiditis, pregnancy and iodine ingestion have the strongest associations.  The examiner noted that he found no evidence that exposure to solvents, greases, or oil had been linked to Hashimoto's thyroiditis.  The examiner then noted that radiation exposure caused an increase in thyroid disease, which had been convincingly demonstrated for thyroid nodules and benign and malignant thyroid tumors, but the evidence that radiation exposure causes autoimmune thyroiditis was weak.  The examiner stated that studies have investigated environmental exposure from discharge from nuclear reactors, atomic weapons tests, employment in medical facilities using radioactivity, employment in nuclear reactors, and survivors of the atomic bombs dropped on Japan in World War II, and that the largest and best designed studies show weak or nonexistent relationships between radiation exposure and autoimmune thyroid disease.  Although the authors of these studies agree that more work is required to address this question definitively, the current state of the medical literature leaves the question of a relationship between radiation exposure and Hashimoto's disease as possible but not likely.  Thus, the examiner concluded that based upon a review of the Veteran's case records, a review of the relevant published literature, and consideration of the required criteria, the Veteran's Hashimoto's thyroiditis was not related to service.  

The Board finds that the evidence of record does not support a finding of service connection for Hashimoto's thyroiditis as due to chemical, toxin, or radiation exposure.  The evidence of record demonstrates a current disability of Hashimoto's thyroiditis and in-service exposure to ionizing radiation, chemicals, and toxins due to handling nuclear weapons.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  The first two elements of service connection are thus met.  The sole remaining element is whether the Hashimoto's thyroiditis is related to the Veteran's in-service chemical, toxin, and radiation exposure.  

The Boards finds that the competent, credible, and most persuasive evidence of record demonstrates that the Veteran's Hashimoto's thyroiditis is not related to his in-service chemical, toxin, or ionizing radiation exposure.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

First, the most credible and probative medical opinions of record indicate that Hashimoto's thyroiditis is not related to in-service chemical, toxin, or radiation exposure.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  

In a 1998 private medical statement, Dr. R opined that it was highly probable that the Hashimoto's thyroiditis was a late, but objectively definable, manifestation of a mysterious illness that began in 1974 in connection with military duties.  But Dr. R provided no rationale or explanation for this conclusion, including any explanation of the "mysterious illness."  See Stefl, 21 Vet. App. at 124-25 (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions" because a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Thus, the Board does not accord this opinion any significant weight.  

In a February 2001 private medical opinion, Dr. D opined that linkage of Hashimoto's thyroiditis to military service was very conceivable, even if the proof was difficult.  Dr. D noted that among other things, ionizing rays can lead to a higher level of thyroid carcinoma and probably also to hormonal impairments, and that the appearance of a Hashimoto thyroiditis in the Veteran was very unusual, due to his young age.  Despite providing supporting rationale, Dr. D's medical opinion that a relationship is "conceivable" is speculative.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that an inconclusive etiology statement may be properly described as "non-evidence" but that the remainder of the examination report must still be considered by the Board); see also Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (noting that a physician's opinion that a veteran's time as a prisoner of war "could" have precipitated the condition is too speculative to provide medical nexus evidence).  Accordingly, the Board does not assign the opinion substantial weight.  

In a May 2001 private medical record, the examiner noted that he had been treating the Veteran since 1997.  The examiner noted multiple diagnoses, including residuals of hypothyroidism, and stated that the first recorded treatment for these disabilities was September 1975, but did not indicate which disabilities.  This statement is not probative for the issue of continuity of symptoms because it is not clear which disabilities the examiner indicated he had been treating since 1975.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that "[t]he probative value of evidence is its tendency to establish the proposition that it is offered to prove.  Evidence has probative value if it tends to prove the issue in dispute.") (citations omitted).  Accordingly, the Board does not accord this statement any significant weight.  

In the May 2008 VA examination report, the examiner concluded that it was at least as likely as not that the Hashimoto's thyroiditis could be the result of radiation exposure during active duty service.  The examiner noted the Veteran's history of radiation exposure, the notation of thyroid trouble in the report of medical history, and that a linkage between Hashimoto's thyroiditis and radiation exposure was conceivable, noting that past studies have indicated that radiation can trigger autoimmune thyroid disease, and that a number of studies have found a link between radiation exposure and the appearance of thyroid antibodies.  But this medical opinion is also speculative, as it notes that the disorder "could be" related to service, or that it was "conceivable" that it was related to service.  See Fagan, 573 F.3d at 1288-90; see also Bloom, 12 Vet. App. at 186-87.  Accordingly, the Board does not assign the opinion any substantial weight.  

In the July 2011 VHA report, the examiner opined that it was a likelihood of less than 50 percent that the Hashimoto's thyroiditis is related to the Veteran's active duty, including chemical, toxin, and radiation exposure.  The examiner based this opinion upon a review of the Veteran's case records, a review of the relevant published literature, and consideration of the required criteria.  The examiner noted there was no support in the literature for chemical and toxin exposure to cause Hashimoto's thyroiditis.  The examiner also provided a thorough discussion of published studies, which have differentiated the link between radiation and thyroid nodules and tumors and radiation and thyroid autoimmune disorders.  The examiner noted that the link between the latter was possible, but weak and not likely.  The examiner thus provided supporting rationale and distinguished his opinion from the other medical opinions of record.  The Board accords this opinion significant weight as it is based upon the relevant medical evidence, contains a full supporting rationale and explanation, and is not speculative.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another); see also Nieves-Rodriguez, 22 Vet. App. at 302-04 (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl, 21 Vet. App. at 124 (providing that the medical opinion must be supported by an analysis that the Board can weigh against contrary opinions); Bloom, 12 Vet. App. at 186-87.  In summary, the most persuasive medical evidence of record indicates that the Veteran's Hashimoto's thyroiditis is less likely than not related to service.

Second, the Board finds that the Veteran's lay statements regarding the etiology of his thyroiditis are not competent evidence of nexus.  The Veteran has asserted that his Hashimoto's thyroiditis is due to his chemical, toxin, or ionizing radiation exposure.  Although lay statements are not categorically incompetent in determining a nexus between a disability and service, the Veteran's statements are not competent on this particular matter of causation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology).  The question of whether toxins, chemicals, or ionizing radiation caused Hashimoto's thyroiditis is a medical issue that requires specialized medical knowledge or experience, which the Veteran has not asserted he has.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (providing that "[w]hen the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge, then the opinions of witnesses skilled in that particular science, art, or trade to which the question relates" are necessary).  Thus, the Veteran's statements in this regard are not competent.  

The Veteran also asserted that at discharge, the examining physician told him that his blood tests indicated abnormal hormones.  Although the Veteran is competent to report this statement, the Board does not find his testimony credible because it conflicts with the other evidence of record.  See Layno, 6 Vet. App. at 469-70; Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Although the Veteran marked the box for reporting thyroid trouble on his 1975 RMH, the examiner noted a normal endocrine system on the corresponding RME.  Additionally, there is no notation by the examiner on the RMH.  Presumably, if the examiner had notified the Veteran of any abnormality, the examiner would have also marked such an abnormality on either the RME or RMH.  Thus, the Board does not assign weight to the Veteran's assertion.  

Third, the Board finds that the lay statements of record regarding continuity of symptomatology of fatigue and weakness, are either not probative regarding the issue of a nexus to service or are outweighed by the medical evidence of record as related to continuity of symptoms.  The Veteran, his sisters, and SP have asserted that the Veteran had flu-like symptoms, weakness, and fatigue during service and thereafter.  As lay persons, each is competent to state what he or she observed or what the Veteran told them.  See Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  But the statements do not address whether these symptoms are related to in-service chemical, toxin, and radiation exposure and/or caused Hashimoto's thyroiditis, and thus they are not probative of that issue.  See Washington, 19 Vet. App. at 368.  Furthermore, DB, SP and JL did not present any statements or information that they would be qualified to opine on such a medical matter.  See Layno, 6 Vet. App. at 469-70; Espiritu, 2 Vet. App. at 494-95.  Accordingly, although these statements are competent testimony, which the Board accepts, they are not relevant to the crux of this case.  Furthermore, as related to continuity of symptoms, the Board finds that the statements are outweighed by the persuasive medical evidence of record.  An August 1992 VA examination noted there was no suggestion of any endocrine disorders.  Thus, these statements are not assigned significant weight.  

Finally, although the Veteran submitted medical articles indicating a link between thyroid disorders and ionizing radiation exposure, the articles do not specifically address the Veteran's situation nor provide a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Accordingly, the Board does not assign the articles significant weight.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Hashimoto's thyroiditis as due to in-service chemical, toxin, and/or ionizing radiation exposure is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an examination regarding the etiology of the Veteran's chronic fatigue syndrome.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, private and VA medical records provide a current diagnosis of chronic fatigue syndrome.  Additionally, the Veteran and SP provided testimony that the onset of fatigue and flu-like symptoms occurred during service.  Furthermore, the Veteran and his sisters, JL and DB, provided testimony that he has had fatigue upon his return from active service and continuously since that time.  These lay statements are competent, as they are related to actual observations within the realm of his personal knowledge of each of the witnesses.  See Layno, 6 Vet. App. at 469-70.  Thus, there is evidence of a currently diagnosed disability and competent testimony regarding in-service symptoms with continuous symptomatology thereafter.  An examination is thus required to satisfy VA's duty to assist.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the etiology of chronic fatigue syndrome.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed chronic fatigue syndrome was caused by or was incurred as a result of the Veteran's military service.  The examiner must specifically address the lay assertions of in-service fatigue, weakness, and flu-like symptoms with symptoms since that time.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


